Title: James Madison to William Frederick Van Amringe and Others, 10 April 1834
From: Madison, James
To: Van Amringe, William Frederick


                        
                            
                                
                            
                            
                                
                                    
                                
                                April 10th. 1834.
                            
                        
                        (committee of the Jefferson Democratic Society of Philadelphia)
                        
                        I have received fellow Citizens your letter of the 2d. Inst. inviting me in "behalf of the Jefferson
                            Democratic Society of the City & County of Philadelphia to a dinner to be given by the Society on monday next at
                            Heiskell & Badgers Hotel in commemoration of the birthday of the father of the Democratic Party--& the
                            Author of the declaration of Independence".
                        I can well anticipate the interesting recollections & associations, which will be brought together on
                            such an occasion, and as no one certainly could be more sensible than I am of the Illustrious merits of this Citizen, to
                            whose memory the tribute is to be offered, no one could participate in it with more sincerity than myself. This being
                            rendered impossible by the infirmities of my very advanced age and my present complicated maladies, I can only make my
                            acknowledgments to the Society for their kind flattering attention and join in the ardent prayer which I am sure is
                            theirs; that our country may even be as distinguished by its prosperity, as it is by the unexampled structure of its
                            political system. For yourselves fellow Citizens I beseech you to be assured of my cordial respects & good wishes—
                        
                            
                                (Signed) James Madison 
                        
                    